Order granting reargument and on reargument granting motion to vacate order of sequestration and to discharge receiver upon condition that defendant furnish a surety company bond in the sum of $7,500, modified by striking from the first ordering paragraph the words “ Seventy-five hundred ($7500.00) dollars ” and by substituting in lieu thereof the words “ Fifteen thousand ($15,000.00) dollars,” and, as so modified, affirmed, with ten dollars costs and disbursements to appellant. The court had the power to permit a substitution of a surety company bond for the property which is subject to sequestration. (Berger v. Berger [Appeal No. 8], 233 App. Div. 855.) In our opinion the fixation of the bond in the sum of $7,500 was not commensurate with the apparent value of the property subject to sequestration. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.